Colt, J.
Evidence that the defendant kept a tenement at a time when it was not kept for an unlawful purpose would not, it is true, alone be sufficient to show that he had previously kept it when it was so used. But this evidence does not here stand alone. There was proof of the defendant’s possession and use of the premises for an unlawful purpose shortly before; and the evidence was properly admitted, as tending to show, in the absence of any apparent change, the nature of the defendant’s continuous occupancy of the premises as keeper. Todd v. Rowley, 8 Allen, 51, 58. 1 Greenl. Ev. § 41. Exceptions overruled.